Citation Nr: 1013434	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which continued a 10 percent rating for arthritis of 
the left knee.

The Veteran testified before the undersigned at a Travel 
Board hearing in July 2009.  The Board then remanded the 
claim for additional development in September 2009.  That 
development has been completed, and the case is once again 
before the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
arthritis resulting in limitation of flexion and extension.

2.  The Veteran's left knee disability is manifested by 
tenderness on palpation and a history of falls due to 
instability, and requires use of a knee brace, cane, and 
walker.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee arthritis with limitation of flexion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260 (2009).

2.  The criteria for a separate 10 percent rating for left 
knee arthritis with limitation of extension are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 
(2009).

3.  The criteria for a separate 20 percent rating for 
instability of the left knee under Diagnostic Code 5257 are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter was sent to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was also notified of 
the criteria for establishing an effective date and 
disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, 
the Veteran was provided with such notice in May 2008.

The Veteran's service treatment records, VA treatment 
records,  VA authorized examination report have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
in May 2007.  38 C.F.R. § 3.159(c) (4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and fully address the relevant rating criteria.  
The Board notes that the claims file was not available for 
review by the examiner.  However, as discussed below, the 
present level of disability is of primary concern, and the 
evidence including history provided therein appears accurate.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

B.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Veteran is currently assigned a 10 percent disability 
rating under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the veteran should be rated 
at 10 percent disabling with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and 20 percent disabling with x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitation exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a (2009).

Diagnostic Code 5260 provides ratings based upon the 
limitation of flexion in the leg.  A noncompensable rating is 
assigned when flexion is limited to 60 degrees.  10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating is assigned when flexion is limited to 30 
degrees.  A 30 percent rating is assigned when flexion is 
limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the 
limitation of extension in the leg.  A noncompensable rating 
is assigned when extension is limited to 5 degrees. A 10 
percent rating is assigned when extension is limited to 10 
degrees.  A 20 percent rating is assigned when extension is 
limited to 15 degrees.  A 30 percent rating is assigned when 
extension is limited to 20 degrees.  A 40 percent rating is 
assigned when extension is limited to 30 degrees.  A 50 
percent rating is assigned when extension is limited to 45 
degrees.  Id.

The VA General Counsel held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and under Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating is warranted for a slight knee disability.  A 20 
percent rating is warranted for a moderate knee disability.  
A 30 percent rating is warranted for a severe knee 
disability.  

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic 
Code 5003, the Court has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59 (2009).

The Board notes there are other pertinent diagnostic criteria 
for rating knee disabilities.  As discussed below, however, 
the objective evidence of record does not contain findings of 
any of the following: ankylosis of the knee (rated under 
Diagnostic Code 5256); dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (rated under Diagnostic Code 5258); symptomatic removal 
of semilunar cartilage (rated under Diagnostic Code 5259); 
nonunion or malunion of the tibia and fibula (rated under 
Diagnostic Code 5262); or genu recurvatum (rated under 
Diagnostic Code 5263)  Id.  As such, ratings under these 
Diagnostic Codes are not applicable.



C.  Evidence

VA treatment records dated April 2007 show the Veteran was 
seen for knee pain.  He described the pain as 8/10 to 10/10 
in severity, constant, and "like a toothache."  He treated 
his pain with Tramadol.  He also reported 2 to 3 falls within 
the past month.  On examination, the Veteran had an irregular 
gait, and was unable to complete the swing phases of gait due 
to decreased knee flexion.  However, his gait pattern 
improved with use of a Dolomite walker.  Active and passive 
range of motion was measured as 0 degrees extension to 50 
degrees flexion.  Strength in the left lower extremity was 
3+/5.  There was tenderness to light touch on the superior 
aspects of the knee joint.  The Veteran was prescribed a 
walker for use.

The Veteran was afforded a VA examination in May 2007.  He 
reported 3 falls onto the knee in the last year which 
resulted in an aggravation of symptoms.  He described his 
pain as constant, dull, and throbbing.  It was located over 
the anterior aspect of the knee and was 10/10 in intensity.  
He treated his pain with 50 mg Tramadol as needed.  He 
utilized a left knee hinge and brace when he ambulated.  
During the previous 2 weeks, he had also used a front-wheeled 
walker due to the falls he had experienced when using just a 
cane.  The examiner also noted the Veteran had a right lower 
extremity hinge and a foot/ankle orthotic.  Parenthetically, 
the Board notes that service connection has also been 
established for residuals of wound of the right great toe 
with postoperative traumatic arthritis and determined to be 
entitled to special monthly compensation on account of loss 
of use of the right foot.  The Veteran stated his maximum 
walking distance was about 100 feet due to increasing 
discomfort in the left knee.  He denied any rheumatoid lupus, 
gouty arthritis, or a history of joint dislocation or 
subluxation.  The Veteran's sitting was not affected, though 
he could only stand for 10 to 15 minutes due to lower 
extremity pain.  The Veteran's eating, grooming, toileting, 
and driving were not affected.  However, he had difficulty 
bathing due to difficulties entering and exiting the bathtub.  
He also had difficulty dressing and could not bend down to 
pick up objects off the floor.  He stated that his wife 
helped him to dress most of the time.  He was not involved in 
any recreational activities.

On examination, the examiner noted the left lower extremity 
was 2 cm shorter than the right.  There was diffuse global 
tenderness to palpation about the knee over both the lateral 
and medial joint line, as well as over both the lateral and 
medial parapatellar retinaculum.  Flexion was limited by 
discomfort to 60 degrees.  Extension was 0 degrees without 
pain.  On repetitive motion testing, the Veteran demonstrated 
increasing symptoms of pain, fatigue, weakness, and 
incoordination.  However, he was able to maintain range of 
motion as noted.  The knee was stable to varus and valgus 
stress at 0 and 30 degrees.  Anterior and posterior drawer 
tests were negative at 60 degrees.  Lachman's test was 
negative.  McMurray's test was positive with medial and 
lateral joint discomfort.  Patellar grind testing was also 
positive, though there was no appreciable patellofemoral 
crepitus.  An x-ray conducted in March 2007 revealed 
narrowing of the medial joint compartment.  The examiner also 
noticed a spur of the tibial spine.  There was no 
calcification in the joint or soft tissues, and no 
significant change since a previous examination in September 
2005.  The examiner concluded that the physical examination 
and x-ray resulted in findings consistent with 
tricompartmental osteoarthritis.

Additional treatment records dated May 2007 noted passive 
range of motion to be 0 degrees extension to 90 degrees 
flexion after doing "NuStep" exercises and receiving 
physical therapy.

The Veteran was seen in August 2008.  He reported difficulty 
squatting, negotiating steps, and getting in and out of the 
bathtub.  Pain in his left knee was constant, and worse 
during the winter.  He had difficulty standing for extended 
periods.  On good days, he used a straight cane and knee 
brace.  He reported increased pain when sitting, and 
complained of intermittent locking, buckling, and intense 
pain with squatting.  Active range of motion was measured as 
15 degrees extension with pain at the end range, and 80 
degrees flexion, with the onset of pain at 75 degrees.  The 
examiner indicated that the Veteran allowed passive range of 
motion of 5 degrees extension to 85 degrees flexion, limited 
by pain.  Strength was 3/5 due to pain.  The Veteran had 
difficulty rising from low surfaces.  His gait was antalgic.  
The left medial anterior joint line was very tender to 
palpation.

VA treatment records show the Veteran complained of knee pain 
in October 2008.  He described the pain sharp to dull, 9/10 
in severity, worsened by cold weather, and relieved by 
Tramadol.  Lately he had fallen repeatedly, and reported that 
his left knee gave way due to pain.  On examination, there 
was no fullness, erythema, or joint swelling of the left 
knee, though the Veteran had restricted extension and 
flexion.  The Veteran ambulated with a cane and was steady.  
X-rays showed arthritic changes.  He considered a knee 
replacement, and was prescribed Naprosyn for pain management.

Additional records dated March 2009 again noted no fullness, 
erythema, or joint swelling of the left knee, though the 
Veteran had restricted extension and flexion.  He reported 
pain as 8/10 in severity, aggravated with stair climbing.  
The Veteran ambulated with a cane and was steady.  He refused 
total knee replacement at that time.

The Veteran testified at a Travel Board hearing in July 2009.  
He reported being told that he would need either a partial or 
total knee replacement.  His current condition prevented him 
from cutting his own grass.  He recounted instances, such as 
getting out of bed or going down steps, in which his knee 
gave out and he fell.  He described the giving way as "bone 
against bone."  Pain was sharp and he had occasional 
swelling.  If he lowered himself to do something, he had 
difficulty trying to get back up.  His brace provided some 
support, depending on what he was doing, though he was 
wearing it during at least one of his falls.  He treated his 
condition with Tramadol, and utilized a brace, cane, and 
walker to ambulate.  He had used the walker for about two 
years.  He had received a steroid injection in the past which 
provided some relief.  He also had rails installed in the 
bathtub to assist him in bathing.  He had previously relied 
on his wife to assist him, but was unable to do so after she 
fell ill with cancer.  His ability to drive depended on how 
he felt that day.

In September 2009, the Veteran received an injection of 
Marcain and Kenalog-40 into the left knee.  He tolerated the 
procedure well.  He again declined surgery but would 
reconsider if it was recommended.

October 2009 x-rays revealed extensive osteoarthritic changes 
consistent with previous studies in October 2008.

D.  Analysis

Initially, the Board notes that a higher rating under 
Diagnostic Code 5003 is not warranted, as the Veteran's 
disability is not manifested by the occasional incapacitating 
exacerbations necessary for the higher 20 percent rating.

However, as noted above, Diagnostic Code 5003 directs that 
arthritis should be rated as limitation of motion of the 
affected joint.  In this regard, the Board finds that the 
currently assigned 10 percent rating under that diagnostic 
code is more appropriately rated under Diagnostic Codes 5003-
5260 for limitation of flexion.  In this regard, the Board 
notes that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Further, hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the rating assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  In this case, flexion 
was measured to 50 degrees in April 2007, and unspecified 
restricted flexion was noted in March 2009.  Additional 
findings recorded flexion to 60 degrees and above.  However, 
resolving all doubts in the Veteran's favor, the Board finds 
that his disability picture reflects limited flexion most 
closely approximated by the 10 percent rating particularly 
when the DeLuca factors are considered.  A higher 20 percent 
rating is not warranted as flexion was not limited to a range 
approaching 30 degrees.

The Board has also considered a separate rating under 
Diagnostic Code 5261.  Extension was measured at 0 degrees in 
April 2007 and in two instances in May 2007.  However, in 
August 2008, active extension was 15 degrees, limited by 
pain, and passive extension was 5 degrees.  Subsequent 
records noted limited extension, though exact measurements 
were not provided.  Under Diagnostic Code 5261, extension 
limited to 5 degrees results in a noncompensable rating.  
Extension limited to 15 degrees results in a 20 percent 
disability rating.  The Board finds that the Veteran's 
disability picture, when viewed in total, reflects a 
limitation of extension most closely approximated by the 10 
percent disability rating.  Although active extension was 
measured to 15 degrees in August 2008, a higher 20 percent 
rating is not warranted in light of the August passive range 
of motion findings and previous measurements.

The Board has also considered a rating under Diagnostic Code 
5257 for instability of the knee.  As noted above, separate 
ratings for instability may be granted for veterans currently 
rated under Diagnostic Code 5003.  In this case, the Board 
finds that a 20 percent rating is warranted.  The Veteran 
reported in April 2007 that he had fallen 2 to 3 times during 
the past month.  He was prescribed a walker at that time in 
addition to the brace and cane which he had been using up to 
that point.  In the May 2007 VA examination, diffuse global 
tenderness was noted about the knee.  The Veteran reported 
difficulty entering and exiting the bathtub and relied on his 
wife for assistance bathing and dressing.  On examination, 
however, Lachman's testing was negative, and drawer testing 
was negative at 60 degrees.  In August 2008, he complained of 
intermittent locking, buckling, and intense pain with 
squatting, and still relied on his brace and cane on "good 
days."  He reported additional falls in October 2008 and was 
a candidate for knee replacement surgery.  Based on the use 
of a brace, cane, and walker, as well as the history of 
falls, the Veteran's condition most closely approximates a 
"moderate" disability under Diagnostic Code 5257.  A higher 
30 percent rating is not warranted as the Veteran's 
disability is not manifested by a positive drawer or 
Lachman's test, and does not otherwise approximate a 
"severe" instability.

Finally, the Board briefly notes that during the VA 
examination in May 2007, the examiner noted that the 
Veteran's left lower extremity was 2 cm shorter than his 
right lower extremity, and has therefore considered a rating 
under Diagnostic Code 5275 for shortening of the bones of the 
lower extremity.  However, there is no indication that this 
condition is due to a service-connected disability.  
Moreover, under this Diagnostic Code, a shortening of at 
least 3.2 cm is necessary for a compensable rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5275.  Therefore, a rating 
under this Diagnostic Code is not warranted.

E.  Extraschedular Consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
leg disability with the established criteria found in the 
rating schedule for disabilities of the leg and knee shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  The Veteran 
reported that he was retired during his May 2007 VA 
examination, and there is no persuasive evidence in the 
record to indicate that this service-connected disability on 
appeal would cause any impairment with employment over and 
above that which is already contemplated in the assigned 
schedular rating.  The Board therefore has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A rating in excess of 10 percent for arthritis with 
limitation of flexion of the left knee under Diagnostic Codes 
5003-5260 is denied.

A separate 10 percent rating for arthritis with limitation of 
extension of the left knee under Diagnostic Codes 5003-5261 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate 20 percent rating for instability of the left knee 
under Diagnostic Code 5257 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


